NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO HERNANDEZ VILLALBA,                     No.    15-73711
AKA Amando Hernandez,
                                                Agency No. A205-714-205
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Armando Hernandez Villalba, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judges’ decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”), and denying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his request for administrative closure. We have jurisdiction under 8 U.S.C § 1252.

We review for substantial evidence the agency’s factual findings. Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Hernandez

Villalba did not establish nexus between the harm he fears in Mexico and a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

      Substantial evidence also supports the agency’s denial of CAT relief because

Hernandez Villalba failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Hernandez Villalba’s contentions

that the agency ignored arguments or otherwise erred in analyzing his withholding

of removal and CAT claims.

      In his opening brief, Hernandez Villalba does not raise, and has therefore

waived, any challenge to the agency’s denial of administrative closure. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      To the extent Hernandez Villalba separately requests remand to seek


                                         2                                    15-73711
prosecutorial discretion, the request is denied. See Morales de Soto v. Lynch, 824

F.3d 822, 828-29 (9th Cir. 2016) (declining to remand for petitioner to seek

prosecutorial discretion).

      Hernandez Villalba’s request, raised at Docket Entry No. 32, for remand or

termination of proceedings, is denied. See Karingithi v. Whitaker, 913 F.3d 1158,

1160-62 (9th Cir. 2019) (rejecting contention that lack of hearing information in

notice to appear deprived immigration court of jurisdiction).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                     15-73711